IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT United States Court of Appeals
                                               Fifth Circuit

                                                               FILED
                                                             October 23, 2007
                             No. 06-20398
                           Summary Calendar             Charles R. Fulbruge III
                                                                Clerk

AMADO A SOTO; ET AL

                                       Plaintiffs

JUAN ENRIQUEZ

                                       Plaintiff-Appellant

v.

W J ESTELLE, Director Texas Department of Corrections; LESTER H BEAIRD,
Warden Darrington Unit, Rosharon, TX; CHARLES AVERY, JR; H H
COFFIELD, Former Chairman of the Texas Board of Corrections; JAMES
MARVIN WINDHAM, Former Chairman of the Texas Board of Corrections;
RAYMOND PROCUNIER, Former Chairman of the Texas Department of
Corrections; O O MCCOTTER, Former Director of the Texas Department of
Corrections; JAMES A COLLINS, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION; ALAN MITCHELL,
Corrections Officer; JACK B PURSLEY, Corrections Officer; JAMES MICHAEL
WILSON; B S HARTNET; S O WOODS, Director of the Bureau of Classification

                                       Defendants-Appellees


               Appeal from the United States District Court
                    for the Southern District of Texas
                          USDC No. 4:73-CV-900
                                 No. 06-20398

Before JOLLY, DENNIS and PRADO, Circuit Judges.
PER CURIAM:*
      Juan Enriquez, Texas state prisoner # 227122, appeals the district court’s
judgment dismissing his civil rights complaint with prejudice on the basis that
a final settlement agreement existed between the parties and that the
agreement had been substantially fulfilled. The district court erred in doing so
without allowing an evidentiary hearing on Enriquez’s arguments concerning
the validity and scope of the agreement. See Mid-South Towing Co. v. Har-Win,
Inc., 733 F.2d 386, 390-92 (5th Cir. 1984). We therefore reverse the judgment
of the district court and remand the matter for an evidentiary hearing on the
validity and scope of the settlement agreement. Enriquez’s narrow motion to
remand is denied as moot.
      REVERSED AND REMANDED; ALL OUTSTANDING MOTIONS
DENIED.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                       2